IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 May 22, 2009
                               No. 08-60575
                             Summary Calendar                Charles R. Fulbruge III
                                                                     Clerk

NDI SAMUEL JAM

                                           Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                             BIA No. A98 739 980


Before SMITH, STEWART and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Ndi Samuel Jam, a native and citizen of Cameroon, petitions this court to
review the decision of the Board of Immigration Appeals (BIA) affirming the
denial by the Immigration Judge (IJ) of his applications for asylum, withholding
of removal, and relief under the Convention Against Torture (CAT). Jam is a
pastor and member of the Cameroon National Baptist Convention (CNBC), an
organization that withdrew from another Baptist organization, the Cameroon



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-60575

Baptist Convention (CBC). Jam argues that the IJ erred by denying his claim
for asylum because substantial evidence establishes that the CBC, with the
assistance or acquiescence of the Cameroonian authorities, persecuted him, his
family, and other CNBC leaders based on religious affiliation and race. In light
of this past persecution, argues Jam, he has established a well-founded fear that
he will experience similar or worse persecution in the future if he returned to
Cameroon.     He also argues that the IJ erred by denying his claim for
withholding of removal because his testimony and the documentary evidence he
submitted established a “clear probability” that he would be persecuted if he
returned to Cameroon.
      We review the IJ’s decision when, as in this case, the BIA affirms the IJ’s
decision without a written opinion. Mikhael v. INS, 115 F.3d 299, 302 (5th Cir.
1997). We conclude that the IJ’s decision is supported by substantial evidence,
and the evidence in the record does not compel a contrary conclusion. See
Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996). The evidence does
not establish that Jam and his family were threatened or harmed because of
religion or race. Rather, the evidence establishes that the conflict between the
CBC and the CNBC involves a dispute over the ownership of certain church
buildings and structures. Because Jam failed to make the requisite showing for
asylum, he cannot meet the more stringent standard for proving eligibility for
withholding of removal. See Faddoul v. INS, 37 F.3d 185, 190 n.7 (5th Cir.
1994).
      Jam also challenges the denial of his claim for relief under the CAT,
arguing that his testimony established that he narrowly escaped physical harm
by the CBC and that country reports detailing human rights abuse in Cameroon
support an inference that his fear of torture if returned to Cameroon is genuine.
Jam contends that the “severe pain and suffering” he previously endured in
Cameroon supports his fear that he will again endure such harm. However, the
record does not reflect that it is more likely than not that Jam faces a specific

                                       2
                                  No. 08-60575

risk of harm if he returns to Cameroon, much less an “extreme form of cruel and
inhuman treatment” required to obtain relief under the CAT.               8 C.F.R.
§ 208.18(a)(2); see Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      Jam also argues that the BIA erred by summarily affirming the ruling of
the IJ. This procedure is sanctioned in cases such as Jam’s. See 8 C.F.R.
§ 1003.1(e). A single BIA member may affirm an IJ’s decision without opinion
if the IJ’s decision was correct; any errors by the IJ “were harmless or
nonmaterial; and (A) the issue on appeal is squarely controlled by existing Board
or federal precedent and does not involve the application of precedent to a novel
factual situation; or (B) the factual and legal questions raised on appeal are so
insubstantial that three-Member review is not warranted.” Garcia-Melendez v.
Ashcroft, 351 F.3d 657, 662 (5th Cir. 2003); § 1003.1(e)(4)(i). As Jam has not
shown that the IJ’s ruling was not supported by substantial evidence in the
record or otherwise erroneous, his challenge to the BIA’s decision to summarily
affirm the IJ's ruling is unavailing. See Garcia-Melendez, 351 F.3d at 662-63.
      Accordingly, the petition for review is DENIED.




                                        3